NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

GREGORIO REYES SALGADO,                          No. 09-73913

               Petitioner,                       Agency No. A037-723-936

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Gregorio Reyes Salgado, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Rendon v. Mukasey, 520 F.3d 967, 971 (9th

Cir. 2008), and we deny the petition for review.

      The agency properly concluded that Salgado’s conviction for possession of

marijuana for sale in violation of California Health & Safety Code § 11359

constitutes an aggravated felony as defined in 8 U.S.C. § 1101(a)(43)(B). See id.

975-76 (possession of a controlled substance with the intent to sell contains a

trafficking element and is an aggravated felony). Salgado is therefore statutorily

ineligible for cancellation of removal. See 8 U.S.C. § 1229b(a)(3).

      PETITION FOR REVIEW DENIED.




                                          2                                       09-73913